Citation Nr: 1227641	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a disability manifested by memory loss and sleep impairment.

2.  Entitlement to service connection for a disability manifested by memory loss and sleep impairment, to include as due to a psychiatric disability and an undiagnosed illness, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for a rectal disability, to include rectal cancer.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

6.  Entitlement to an initial compensable rating for bilateral cataracts.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1964, from December 1979 to August 1985, and from October 1990 to June 1991.  He served in Southwest Asia from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from May 2007, November 2007, and September 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the May 2007 decision, the RO granted service connection for bilateral cataracts as secondary to service-connected diabetes mellitus and assigned an initial noncompensable disability rating, effective July 14, 2005.  That determination also denied entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  In the November 2007 decision, the RO denied entitlement to a rating in excess of 10 percent for tinnitus.  In the September 2008 decision, the RO denied the Veteran's petition to reopen the claim of service connection for short term memory loss and insomnia as new and material evidence had not been received.

Although the Veteran's initial service connection claim referred to memory and sleep impairment, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant raises a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the evidence reveals that the Veteran's memory and sleep problems may be the result of a psychiatric disability. Thus, the Board has characterized the issue as a claim of entitlement to service connection for a disability manifested by memory loss and sleep impairment, to include a psychiatric disability.

The Board notes that a timely substantive appeal (VA Form 9) was not submitted with respect to the Veteran's claims of service connection for a rectal disability and for an increased rating for diabetes mellitus.  However, as these issues are intertwined with the claim for a TDIU and the Veteran has indicated a desire to further pursue these claims, the Board will waive the timeliness requirement in this case and will consider these issues.  See Percy v. Shinseki, 23 Vet. App. 37, (2009); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely notice of disagreement).

Further, as compensable complications of diabetes are to be rated separately when rating the underlying diabetes, the issue of entitlement to an initial compensable rating for bilateral cataracts as secondary to service-connected diabetes mellitus is also on appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.  

The issues of entitlement to service connection for a disability manifested by memory loss and sleep impairment, entitlement to service connection for a rectal disability, entitlement to a higher initial rating for bilateral cataracts, entitlement to an increased rating for diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a disability manifested by memory loss and sleep impairment was denied in a May 2002 rating decision, as there was no medical evidence of a disability manifested by such symptoms; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the May 2002 decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial. 

3.  The Veteran's tinnitus is assigned the maximum authorized rating.  


CONCLUSIONS OF LAW

1.  The RO's May 2002 decision that denied the claim of service connection for a disability manifested by memory loss and sleep impairment is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2011).

2.  The evidence received since the May 2002 decision is new and material and sufficient to reopen the claim of service connection for a disability manifested by memory loss and sleep impairment.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The criteria for an increased rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim of service connection for a disability manifested by memory loss and sleep impairment, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claim for an increased rating for tinnitus, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to ratings for tinnitus.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).


Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO denied the Veteran's claim of service connection for a disability manifested by memory loss and sleep impairment in May 2002 because there was no medical evidence of a current disability manifested by such symptoms.  It was determined that medical evidence did not reflect any diagnosis of a physical or mental disability manifested by such symptoms, that no such symptoms were reported in service, and that post-service clinical evaluations did not reflect any memory deficits or sleep impairment.  The Veteran was notified of the RO's decision, he did not appeal, and new and material was not received within one year of the decision.  Thus, the May 2002 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the May 2002 denial includes VA treatment records dated in November and December 2011, which reflect the Veteran's reports of memory and sleep impairment, and contain diagnoses of a possible service-related psychiatric disability.   

The additional evidence pertains to an element of the claim that was previously found to be lacking by showing a current disability manifested by memory loss and sleep impairment.  The evidence also raises a reasonable possibility of substantiating the claim in light of the Veteran's reports of memory and sleep impairment which may be related to his diagnosed psychiatric disability of possible service origin.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).

As discussed below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of any current disability manifested by memory loss and sleep impairment, including a psychiatric disability.  The evidence is, therefore, new and material, and the claim of service connection for a disability manifested by memory loss and sleep impairment is reopened.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2011).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran has reported that his tinnitus has worsened and he contends that he is entitled to an increased rating due to the fact that it exists in both ears and causes sleep impairment.  He is competent to report the symptoms of his disability.  However DC 6260 precludes an evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, an increased rating for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.87, DC 6260.

Extraschedular considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's tinnitus.  The symptom of his disability is ringing in the ears, which is fully contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

As new and material evidence has been received, the claim of service connection for a disability manifested by memory loss and sleep impairment is reopened, and the appeal is granted to this extent.

Entitlement to an increased rating for tinnitus is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Additionally, for veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In this case, VA treatment records dated in November and December 2011 include reports by the Veteran of memory and sleep impairment and diagnoses of various psychiatric disabilities based, at least in part, on such reported symptoms.  For example, a November 2011 VA primary care treatment note includes a diagnosis of posttraumatic stress disorder (PTSD) and possible early depression.  Thus, a current psychiatric disability has been demonstrated.

The Veteran has also reported that his current psychiatric disability is attributed to various stressors that occurred while serving in the Persian Gulf.  For example, he has reported that he was stressed by having to perform two jobs during Operation Desert Storm, that he had an unspecified encounter with a military officer, that he witnessed a fatal bus accident, and that he experienced fear related to bombings and oil fires.  His DD 214 confirms that he served in the Southwest Asia Theater of operations during the Persian Gulf War from November 1990 to May 1991.  Further, VA treatment records, including a November 2011 VA psychiatric consultation note, reflect that his diagnosed PTSD has been attributed to "war trauma."

The Veteran also contends that his current sleep impairment is secondary to his service-connected tinnitus.

In sum, there is competent evidence of current memory and sleep impairment which may be related to a current psychiatric disability, a showing of in-service stressors, and evidence that the current psychiatric disability may be related to service.   Thus, VA's duty to obtain an examination as to the nature and etiology of any current disability manifested by memory loss and sleep impairment, including a psychiatric disability or an undiagnosed illness, is triggered.  Such an examination is needed to determine whether the Veteran has a current disability manifested by memory loss and sleep impairment and to obtain a medical opinion as to the etiology of any such disability.

Further, the Veteran's complete service personnel records may contain information relevant to his reported in-service stressors.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to obtain a copy of the Veteran's Official Military Personnel File (OMPF).  

Regarding the claim for an increased rating for diabetes mellitus, the Veteran has not been afforded a VA examination to assess the severity of the disability since his claim was received in February 2007 and the most recent examination was conducted in April 2002.  Also, he has never been afforded a VA eye examination to assess the severity of the service-connected bilateral cataracts associated with his diabetes mellitus.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  Thus, a remand is also necessary to afford the Veteran VA examinations for his service-connected diabetes mellitus and bilateral cataracts.

Additionally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating and claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has reportedly been retired throughout the appeal period due to medical problems and that he had applied for Social Security Administration (SSA) disability benefits.  Thus, given the evidence of a medical disability, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an explicit opinion as to whether the Veteran's service-connected disabilities, alone, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Additionally, the service connection, higher initial rating, and increased rating claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A September 1999 examination report from Steven M. Adkins, M.D. includes a report by the Veteran that he was going to apply for SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are relevant to the issues on appeal.

A December 2011 VA psychiatric medication management note reflects that the Veteran was scheduled for follow up treatment for his psychiatric problems in 6 weeks.  The most recent treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from the VA Medical Center in Mountain Home, Tennessee, (VAMC Mountain Home) and are dated to October 2009 and from January to December 2011.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Further, the Veteran has reported treatment by private physicians for diabetes mellitus and rectal cancer and records of treatment for rectal cancer have been submitted from Dr. Holt, Kingsport Hematology and Oncology Associates (Kingsport), and Wellmont Holston Valley Medical Center (Wellmont).  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the identified treatment records from Kingsport and Wellmont.  Although the AOJ requested and received records from Dr. Holt, the most recent treatment record from this physician is dated in January 2008 and the Veteran has reported private treatment for rectal cancer as recently as July 2008.  Also, there are no private treatment records pertaining to diabetes in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, a remand is also necessary to attempt to obtain any additional relevant records from the above listed treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU and send him a VCAA notice letter pertaining to the information and evidence that is required to substantiate claims for service connection for PTSD and for a TDIU.

2.  Send the Veteran a PTSD Questionnaire and instruct him to describe, with as much specificity as possible, all stressors he believes have contributed to his PTSD.  He should describe the event, the location, the date (within at least a two-month period), and the unit he was attached to at the time of the event.

If the Veteran provides sufficient information, the AOJ should take all reasonable measures to corroborate the alleged stressors that occurred during his military service.  The Veteran should be informed of any additional information that is needed to research his stressors.

3.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for diabetes mellitus and a rectal disability, to include the dates of any such treatment.

4.  Ask the NPRC to obtain a copy of the Veteran's Official Military Personnel File (OMPF) using PIES Code 18, including all records of his assignments and any performance appraisals.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request such records from any other appropriate depository.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

6.  Obtain and associate with the claims file all records of the Veteran's treatment for memory loss, sleep impairment, a psychiatric disability, hearing loss, tinnitus, diabetes, eye problems, and a rectal disability from VAMC Mountain Home from October 2009 to January 2011 and from December 2011 to the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

7.  Ask the Veteran to complete authorizations to obtain all records of his treatment for diabetes and a rectal disability from the following treatment providers: Dr. Holt since January 2008; Kingsport Hematology and Oncology Associates; Wellmont Holston Valley Medical Center, and any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

8.  After the Veteran has been given an adequate opportunity to provide additional evidence concerning his psychiatric problems and after all efforts have been exhausted to obtain and associate with the claims file any service personnel records, evidence from the SSA, and any additional treatment records, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any current disability manifested by memory loss and sleep impairment, including a psychiatric disability and an undiagnosed illness.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that any current memory loss and/or sleep impairment is due to a psychiatric disability and/or any other specific disease entity or entities?

	(b)  If any current memory loss and/or sleep 	impairment is due to a specific disease entity or 	entities, is it at least as likely as not (50 percent 
probability or more) that any such disease entity, (any such entity diagnosed since February 2008, including a psychiatric disability) had its onset in service, is related to any reported stressors in service, is related to exposure to environmental	toxins in service, or is otherwise related to a disease or injury in service. 

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner must identify the stressors that support the diagnosis? 

(c)  If any current memory loss and/or sleep impairment is due to a specific disease entity or entities, is it at least as likely as not (50 percent probability or more) that any such disease entity, (any such entity diagnosed since February 2008, including a psychiatric disability) was caused (in whole or in part) by the Veteran's service-connected tinnitus?

(d)  If any current memory loss and/or sleep impairment is due to a specific disease entity or entities, is it at least as likely as not (50 percent probability or more) that any such disease entity (any such entity diagnosed since February 2008, including a psychiatric disability) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected tinnitus?

If any specific disease entity manifested by memory loss and/or sleep impairment is found to have been aggravated by the service-connected tinnitus, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(e)  If any current memory loss and/or sleep impairment is not due to a specific disease entity, is it at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  

If so, the examiner should also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner should acknowledge and comment on all previous disabilities manifested by memory loss and/or sleep impairment diagnosed since February 2008, as well as all of the Veteran's reported in-service stressors.
The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a reported in-service stressor or of treatment for memory loss, sleep impairment, or psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

9.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected diabetes mellitus.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications.  

The examiner should specifically comment on whether the Veteran requires insulin, oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis.  The examiner should also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

Finally, the examiner should identify any other complications of the Veteran's diabetes mellitus, and include findings relating to their severity.

10.  Schedule the Veteran for a VA eye examination to determine the current severity of the service-connected bilateral cataracts.  All indicated tests and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner should also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart should be included with the examination report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

11.  After the Veteran has been given an adequate opportunity to provide additional evidence concerning his claim for a TDIU and after all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, type II diabetes mellitus, and bilateral cataracts) would, in combination, and without regard to any nonservice-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner should also report whether his or her opinion would change if a rectal disability and/or a disability manifested by memory loss and sleep impairment (including a psychiatric disability) were considered service-connected disabilities.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

12.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

13.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


